F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           AUG 25 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JESSIE CAREY,

                Plaintiff-Appellant,

    v.                                                  No. 98-1442
                                                     (D.C. No. 97-S-644)
    UNITED PARCEL SERVICE,                               (D. Colo.)

                Defendant-Appellee.




                            ORDER AND JUDGMENT *



Before TACHA, McKAY, and MURPHY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Jessie Carey, appearing pro se, appeals from the district court’s

grant of summary judgment in favor of defendant United Parcel Service in this

action filed under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e

to 2000e-17. On appeal, plaintiff challenges the district court’s decision only

insofar as it dismissed her claim that UPS temporarily laid her off from her

position in its Collections Department in February 1992 in retaliation for filing a

complaint with the Equal Employment Opportunity Commission in 1991. We

exercise jurisdiction under 28 U.S.C. § 1291.

      The district court held that plaintiff had not followed the procedures set

forth in 42 U.S.C. § 2000e-5(e), and her retaliation claim was time-barred.

Plaintiff argues on appeal that her retaliation claim had merit. Plaintiff’s

argument is unavailing. We have carefully reviewed the briefs and the record on

appeal. We find that the appeal is frivolous, and deny plaintiff’s motion for

leave to proceed in forma pauperis for substantially the same reasons as those set

forth in the district court’s October 28, 1998 order.

      The appeal is DISMISSED. The mandate shall issue forthwith.



                                                        Entered for the Court



                                                        Deanell Reece Tacha
                                                        Circuit Judge

                                         -2-